AILSHIE, J.
(Concurring Specially). — I concur in the conclusion reached by the chief justice but dissent from what is said with reference to the motion to quash summons and dismiss action being a general appearance. It seems clear to me that it was a special appearance. If a summons is not properly issued or is materially defective, the defendant may move specially to have it set aside and vacated although the action be properly pending. If a valid summons has not been served or there is no proof of service or the proof of service is invalid or void, the defendant may specially appear and move to quash the summons or service without subjecting himself to the jurisdiction of the court; so also if for any reason the court has no jurisdiction of the case or subject matter, a motion to dismiss may be made without a general appearance.
Sec. 1892 of the Rev. Codes defines a general appearance in an action as follows: “A defendant appears in an action when he answers, demurs, or gives the plaintiff written notice of his appearance, or when an attorney gives notice of appearance for him.”
There is a different reason, however, why I concur in affirming the judgment. After the motion to quash and dismiss was denied, the defendant filed a demurrer which was a general appearance. This was a waiver of any error that might *178have been committed in denying the motion made on special appearance. A general appearance is a waiver of all questions raised on any previous special appearance. (Morris v. Miller, 4 Ida. 454.),